Citation Nr: 1420826
Decision Date: 05/08/14	Archive Date: 06/26/14

DOCKET NO. 11-06 106	)       DATE MAY 08 2014

On appeal from the Department of Veterans Affairs Regional Office in Buffalo, New York

THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a disorder of the left shoulder and cervical spine.

REPRESENTATION 

Appellant represented by:   New York State Division of Veterans' Affairs

ATTORNEY FOR THE BOARD 

K. Archer, Associate Counsel

INTRODUCTION

The Veteran served from February 1995 to March 2001.

The matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran's initial service connection claim referred to a left shoulder disability, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, demons v. Shinseki, 23 Vet. App. 1 (2009). As explained below, evidence reveals that the Veteran's shoulder symptoms may be related to a cervical spine disorder. Thus, the Board has characterized the issue.

Given a prior denial in January 2003, the matter on appeal has been recharacterized as on the title page of this decision.

The Board previously remanded this claim in July 2011 for additional private and VA treatment records.

The Board has reviewed all evidence of record, including that on Virtual 
VA.

The underlying service connection issue is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

FINDINGS OF FACT

1. An unappealed January 2003 rating decision denied service connection for a left shoulder disorder, and by inference, also considered the cervical spine; no new and material evidence was received within one year of its issuance.

2. The evidence added to the record since January 2003, is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim.

-2-

CONCLUSIONS OF LAW

1.	The January 2003 rating decision is final. 38 U.S.C.A. § 7104 (West 2002).

2.	The evidence received subsequent to the January 2003 rating decision is new and material, and the requirements to reopen a claim of entitlement to service connection for pes planus have been met. 38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While not handled as such by the RO, the Board must determine, as a jurisdictional matter whether a previously denied claim may be reopened. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A January 2003 rating decision denied service connection for the left shoulder and, by inference, the cervical spine disability, claimed at present. The basis for the denial was the absence of evidence showing chronic disability following service. Subsequent evidence added to the record tends to establish that a chronic disorder of the left shoulder/cervical region exists. See August 2010 statement from Dr. P.N. This meets the requirements for reopening a claim under 38 C.F.R. § 3.156(a). The underlying service connection claim will be addressed in the Remand portion of this decision.

ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a disorder of the left shoulder and cervical spine is granted.

-3-

REMAND

Although the Board sincerely regrets additional delay, another remand is required in this case as there is still not a complete record upon which to decide this claim.

The evidence suggests that the Veteran's left shoulder symptoms may be related to a cervical spine disorder. For instance, a June 2011 VA treatment record shows complaints of neck pain that radiated to the left shoulder blade. As stated above, the Veteran has not filed a claim of service connection for a cervical spine disorder. However, the Board notes that the RO has characterized the issue of service connection for a left shoulder disorder to include consideration of the neck area. Furthermore, as the Veteran described symptoms of a cervical spine disability in private and VA treatment records, his claim sufficiently identified the benefit sought and the claim is one for service connection for a left shoulder disorder, to include a cervical spine disorder. See demons, supra.

The Veteran was last afforded a VA examination in November 2009. The examiner provided an opinion relating to his left shoulder disorder but did not provide an opinion as to the etiology of any cervical spine disorder. The Board acknowledges that the examiner was not informed that a cervical spine disorder was for consideration.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the VA examiner who provided the November 2010 addendum for the purposes of determining the likely etiology of any current cervical spine disability. (If that examiner is no longer available, then another comparably qualified examiner may respond instead.) If the examiner determines that another VA examination is needed, one should be scheduled.

-4-

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder symptoms are related to a cervical spine disorder. If so, the examiner should also opine as to whether it is as least as likely as not (50 percent or greater probability) that such cervical spine disorder is related to service.

The examiner is requested to provide a rationale for any opinion provided. If the examiner is unable to provide an opinion without resorting to speculation, it should be explained why a definitive opinion cannot be provided.

2. If the benefit on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an applicable opportunity to respond. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

-5-



